Citation Nr: 1727017	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  15-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a lung condition due to asbestos exposure and, if so, whether service connection is warranted.

2.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus associated with herbicide exposure and, if so, whether service connection is warranted.

3.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of head trauma due to head injury (claimed as headaches due to head trauma) and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972 and from August 1973 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In July 2016, the Veteran testified in a travel Board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for a lung condition, entitlement to service connection for diabetes mellitus, and whether new and material evidence has been submitted to reopen a claim for headaches due to head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a lung condition was not appealed, nor was new and material evidence received during the appeal period.

2.  The June 2009 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus was not appealed, nor was new and material evidence received during the appeal period.

3.  The evidence received since the April 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lung condition.

4.  The evidence received since the June 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a lung condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  The June 2009 rating decision that denied the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

3.  New and material evidence has been received and, as such, the claim of entitlement to service connection for a lung condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received and, as such, the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VCAA notice requirements are satisfied by generic notice that identifies the information and evidence necessary to substantiate the particular type of claim being asserted by the Veteran.  See 38 U.S.C.A. § 5103.  For new and material evidence claims, notice should generally define new and material evidence.  See VAOPGCPREC 6-2014.  VA additionally has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the claims for a lung condition and diabetes mellitus, further discussion of compliance with VA's duties to notify and assist is not necessary for these claims in light of the favorable decision to reopen the claims.

With respect to the claim for headaches due to head trauma, VCAA notice requirements were satisfied by the December 2010 letter.  However, as noted in the remand section below, the record contains evidence that triggers the duty to assist with obtaining additional VA medical records.  See 38 C.F.R. § 3.159(c).  As such, remand is warranted on this basis.



New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the lung condition claim, the April 2007 rating decision denying service connection became final because the Veteran did not submit a timely appeal.  New evidence submitted since the final April 2007 decision includes a July 2010 medical opinion from Dr. J.G, wherein she opined that the Veteran's COPD may be partially caused by exposure to asbestosis during service.  The evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for a lung condition.  As such, the claim is considered reopened.  

With respect to the diabetes mellitus claim, the June 2009 rating decision denying service connection became final because the Veteran did not submit a timely appeal.  The Board acknowledges that a June 2010 statement was submitted a few days before the expiration of the appeal period of the June 2009 rating decision.  However, the Board finds that the June 2010 statement does not constitute a valid Notice of Disagreement as the Veteran's statement was general in nature and cannot be reasonably construed as a disagreement with a specific determination.  See 38 C.F.R. § 20.201 (2010).  Indeed, the June 2010 statement does not indicate with any specificity what claims he wished to re-open and/or file claims for and does not express a desire for appellate review.  As such, the June 2009 decision is final.  Additionally, the record contains new evidence submitted since the final June 2009 decision, and includes a July 2010 medical opinion from Dr. J.G, wherein she opined that the Veteran developed diabetes mellitus in 2004 and was exposed to Agent Orange during service in Vietnam.  The Board finds that this evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus, the claim is reopened.  As such, the claim is considered reopened. 

As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims, the claims for service connection for a lung condition and diabetes mellitus are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claims are granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a lung condition is warranted and, to this extent only, the appeal is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for diabetes mellitus is warranted and, to this extent only, the appeal is granted.


REMAND

The Veteran asserts entitlement to service connection for diabetes mellitus, as due to herbicide exposure in the Republic of Vietnam.  Additionally, he asserts entitlement to service connection for a lung condition, to include COPD and asbestosis, on the basis of asbestos exposure in service.  Finally, he asserts that he has submitted new and material evidence to reopen his previously denied claim for entitlement to service connection for headaches due to head trauma.  Having reviewed the record, the Board finds that additional development is required. 

Lung Condition

The Veteran asserts his lung condition is directly related to service, to include alleged exposure to asbestos onboard the USS Saratoga in 1973.  See December 2010 VA Form 21-4138.  Specifically, during the July 2016 hearing, the Veteran testified that he was exposed to asbestos while on fire watch while the ship was on dry dock.  He reported that while on fire watch, he watched welders tack weld plates underneath the ship without any eye or respiratory protection.  He stated that he later discovered that the plates contained asbestos.  

In asbestos exposure claims, if the Veteran has a military occupational specialty (MOS) that is associated with minimal, probable, or highly probable exposure to asbestos, and there is evidence of a current diagnosed disability, then an examination is warranted to determine the etiology of the disability.  See VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section I, Topic 3.

Here, military personnel records indicate that the Veteran has served in various roles.  For the first period of service, DD Form 214 reveals an MOS of Aviation Boatswain's Mate (ABF 7050).  For the second period of service, DD form 214 reveals an MOS of aviation ordnance mechanic (AO-0000).  In August 1971, March 1972, and February 1974 performance evaluations, the Veteran was assigned to the bomb assembly and elevator crews.  His primary duties in 1971 included replenishment, breakout, assembly, and testing of conventional ordnance and maintenance and upkeep of bomb assembly spaces and equipment; in 1972 included stowage, breakout, and assembly of aviation ordnance and related equipment, and magazine and sponson security watches; and in 1974 duties included chipping, painting, and cleaning of assigned spaces and lower deck security patrol and fire watches.  In a July 1975 performance evaluation, it was noted that the Veteran was assigned to the line division plane captain branch and his duties included pre-flight and post-flight inspections of aircraft, aircraft security, and barracks fire watches.

An MOS of Aviation Boatswain's Mate (ABF) is associated with probable exposure to asbestos.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3.  An MOS of aviation ordnance (AO) is associated with minimal exposure to asbestos.  Additionally, the Board notes that military records reveal that the Veteran's duties included fire watch.  Fire Controlman or Fire Control Technician specialties are associated with highly probable exposure to asbestos.

Next, the June 2010 medical opinion from Dr. J.G. clearly notes that the Veteran currently suffers from a lung condition, to include COPD and asthma, and opined that there may be a causative link between asbestos exposure and the lung condition. 

Consequently, remand is warranted as the Veteran's MOS designations are associated with asbestos exposure and there is evidence of a current lung disability.  On remand, the Veteran should be afforded an examination to determine whether any lung condition is the result of active service, to include asbestos exposure.  For purposes of the examination only, asbestos exposure will be presumed.

Diabetes Mellitus

The Veteran contends that he was exposed to herbicides in various ways: during a temporary duty assignment to deliver and pick up mail at Phan Rang Air Base, which is situated in the Republic of Vietnam; during assignment to chopper squad for one day as a machine gunner; during service aboard the USS Enterprise from planes that were stationed on the ship and that he believed were used to spray herbicides; and/or from the USS Enterprise's water distillation process.  See December 2010 VA Form 21-4138.  

With respect to whether the Veteran was exposed to herbicides in service, service records reveal that the Veteran volunteered for general duty in-country Vietnam in February 1971, but there are no service records showing that the Veteran actually served in-country.  During his first period of service, the Veteran transferred to the USS Enterprise in May1971 and served until September 1972.  During his second period of service, the Veteran served on the USS Saratoga from August 1973 until June 1974.  

Prior to the current appeal period, in an October 2006 response to a request for information, it was noted that the Veteran served aboard the USS Enterprise in the waters of the Republic of Vietnam from July 1971 to September 1971 and in January 1972.  

In July 2010, private treating physician Dr. J.G. opined that the Veteran developed diabetes mellitus in 2004 and was exposed to Agent Orange in service in Vietnam.  It is unclear what sources Dr. J.G. relied on to determine that the Veteran was exposed herbicides in service.

In the July 2016 hearing, the Veteran testified that he had service in-country in the Republic of Vietnam during a temporary duty assignment.  Specifically, he described being chosen by his commander to volunteer to serve as a machine gunner for a chopper squadron and to pick up mail from Phan Rang Air Base.  The Veteran stated that he was selected to assist with the chopper squadron due to his experience with an M-60 machine gun.  He provided additional details of the temporary duty assignment and also described his attempts to contact his brother during the assignment.  The Board finds the July 2016 testimony provided by the Veteran to be credible, based on the Veteran's consistent and highly detailed recollection.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998) (holding that the Board has the authority to assess the credibility and weight of the evidence).

The Board notes that when a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases including diabetes mellitus shall be service connected on a presumptive basis, even when there is no record of such disease during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  However, the record does not contain evidence of a current diagnosis of diabetes mellitus.  Significantly, in the July 2016 hearing, the Veteran testified that he was informed by his physician that he is no longer diabetic, but is "borderline."  Though there is evidence showing a prior diagnosis of and treatment for diabetes mellitus, this medical evidence predates the current appeal period.  See February 2004 Private Medical Record; June 2010 Dr. J.G. Medical Opinion (noting only that the Veteran developed diabetes in 2004 and takes metformin).  

As the record contains credible evidence of service in the Republic of Vietnam, but the medical evidence is unclear as to whether the Veteran has a current diagnosis, the Board finds that remand is required.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (requires evidence of a current disability for a grant of service connection).  On remand, the Veteran should be afforded an examination to determine whether he has a current diagnosis of diabetes mellitus, or had a diagnosis of diabetes mellitus during the appeal period.  Consideration should be given to the Veteran's credible testimony regarding service in Vietnam.

Headaches due to head injury

With respect to the claim for headaches due to head trauma, the Board finds that additional development is required prior to determining whether new and material evidence has been submitted to successfully re-open the claim.  In March 2016, the Veteran submitted copies of VA medical records, which indicates that the Veteran has received medical treatment at VA facilities.  Having reviewed the file, the Board finds VA medical records have not been associated with the Veteran's claims file.  As such, VA's duty to assist the Veteran in obtaining records has not been fulfilled with respect to his request to reopen his previously denied claim for service connection for headaches due to head trauma.  See 38 C.F.R. § 3.159(c) (specifying that VA will assist with obtaining evidence when a veteran is attempting to reopen a finally decided claim).  On remand, the AOJ should make attempts to obtain any VA medical records relating to the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relating to the Veteran's claims, including specifically the records of medical treatment at a VA facility identified in the copies of medical records submitted by the Veteran in March 2016.  All records received should be associated with the claims file.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claims.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his lung condition.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any lung condition, to include COPD or asthma, present from September 2010.

b)  Whether it is at least as likely as not (50 percent or greater degree of probability) that any lung condition had its onset or is otherwise related to active service, to include presumed asbestos exposure.

4.  Schedule the Veteran for an examination to determine the nature of his claimed diabetes mellitus.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinion: 

Identify whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran currently has or has had a diagnosis of diabetes mellitus since September 2010, even if it has subsequently resolved during the appeal period.

The examiner is advised that the Veteran has provided credible testimony of herbicide exposure.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


